As filed with the Securities and Exchange Commission on , 2011 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FormS-1 Registration Statement under The Securities Act of 1933 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) 86-0708398 (IRS Employer Identification No.) 2603 Challenger Tech Court, Suite 100 Orlando, Florida 32826 Telephone: (407) 382-4003 (Address, including zip code, and telephone number, including area code, of Registrant’s Principal Executive Offices) J. JAMES GAYNOR, PRESIDENT & CHIEF EXECUTIVE OFFICER LightPath Technologies, Inc. 2603 Challenger Tech Court, Suite 100, Orlando, Florida 32826 Telephone:(407) 382-4003 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES TO: JEFFREY E. DECKER, ESQ. Baker& Hostetler LLP 200 South Orange Avenue, Suite 2300 Orlando, Florida 32801 Telephone:(407) 649-4017 MICHAEL A. HEDGE, ESQ. K&L Gates LLP 1900 Main Street, Suite 600 Irvine, California 92614 Telephone: (949) 253-0900 Approximate Date of Commencement of Proposed Sale to the Public:From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Units, each consisting of: $1.51 (i) one share of Class A common stock, par value $0.01 per share (ii) one warrant to purchase 0.25 shares of Class A common stock (2) Class A common stock included in the units Class A common stock underlying the warrants included in the units (2) Class A common stock underlying the underwriter’s warrant (2) Total: (1) Estimated pursuant to Rule 457(c) solely for purposes of calculating the registration fee upon the average of the high and low prices for LightPath's Class A Common Stock as reported on the NASDAQ Capital Markets on September 28, 201. (2) No fee is required pursuant to Rule 457(g) under the Securities Act. (3) Includes 675,000 units issuable upon exercise of the underwriter’s over-allotment option The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated , 2011 4,500,000 Units each consisting of One Share of Class A Common Stock and One Warrant to Purchase 0.25 Shares of Class A Common Stock We are offering 4,500,000 units, with each unit consisting of one share of our Class A common stock and a warrant to purchase 0.25 shares of our Class A common stock (and the shares of Class A common stock issuable from time to time upon exercise of the offered warrants), pursuant to this prospectus.The purchase price for each unit is $.The warrants are immediately exercisable at an initial exercise price of $ per share for a five-year term. Our Class A common stock is listed on the NASDAQ Capital Market under the ticker symbol “LPTH.”On September 23, 2011, the closing price of our Class A common stock as reported on the NASDAQ Capital Market was $1.50.There is no established public trading market for the warrants nor do we expect one to develop.We do not intend to list the warrants on any market or exchange.All costs associated with the registration will be borne by us. Investing in our securities involves significant risks.You should carefully consider the risk factors beginning on page 7 of this prospectus before purchasing any of the securities offered by this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Unit Total Offering price $ $ Underwriting discounts (1) $ $ Offering proceeds, before expenses, to us $ $ (1) See “Underwriting” for a description of the compensation payable to the underwriter. C. K. Cooper & Company is the underwriter for this offering.We have granted the underwriter an option to purchase up to an additional 675,000 units on the same terms and conditions set forth above, within thirty (30) days from the date of this prospectus, to cover any over-allotments.We have also agreed to issue to the underwriter warrants to purchase up to shares of Class A common stock that is identical to the warrants issued as part of the units sold in this offering and having an exercise price equal to $ per share for a five-year term. The underwriter expects to deliver the units against payment on or about , 2011, subject to customary closing conditions. C. K. Cooper & Company The date of this prospectus is , 2011. TABLE OF CONTENTS Page Prospectus Summary 4 Risk Factors 7 Special Note Regarding Forward-Looking Statements 18 Use of Proceeds 18 Price Range of Class A Common Stock 19 Dividend Policy 19 Capitalization 19 Dilution 20 Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Business 33 Management 41 Security Ownership of Management and Principal Stockholders 54 Certain Relationships and Related Party Transactions 57 Description of Capital Stock 58 Description of Offered Securities 61 Underwriting 62 Legal Matters 65 Experts 65 Where You Can Find More Information 65 Index to Financial Statements 66 You should rely only upon the information contained in, or incorporated by reference into, this prospectus.We have not, and the underwriter has not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. The securities are not being offered in any jurisdiction where the offer is not permitted. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or the time of issuance or sale of any securities. In this prospectus, we refer to information regarding potential markets for our products and other industry data. We believe that all such information has been obtained from reliable sources that are customarily relied upon by companies in our industry.However, we have not independently verified any such information. PROSPECTUS SUMMARY The following summary provides an overview of certain information contained elsewhere in this prospectus.Because this is a summary, it does not contain all of the information you should consider before investing in our securities.You should read this entire prospectus carefully before making a decision about whether to invest in our securities. Overview of LightPath Technologies, Inc. LightPath Technologies, Inc. (“LightPath”, the “Company”, “we”, “our”, or “us”) manufactures optical components and higher level assemblies including precision molded glass aspheric optics, isolators, proprietary high performance fiber-optic collimators, GRADIUM glass lenses and other optical materials used to produce products that manipulate light.We design, develop, manufacture and distribute optical components and assemblies utilizing advanced optical manufacturing processes. Our products are incorporated into a variety of applications by our customers in many industries, including defense products, medical devices, laser aided industrial tools, automotive safety applications, barcode scanners, optical data storage, hybrid fiber coax datacom, telecom, machine vision and sensors, among others. All the products that we produce enable lasers and imaging devices to function more effectively.For example: • Molded glass aspheres are used in various high performance optical applications primarily based on laser technology; • Isolators prevent the back-reflection of optical signals that can degrade optical transmitter and amplify performance whenever light must enter or exit a fiberoptic cable (“fiber”); • Collimators are assemblies that are used to straighten and make parallel diverging light as it exits a fiber, and are used in laser delivery applications like fiber lasers; and • GRADIUM extends the performance of a spherically polished glass lens technology improving optical performance so that it approximates aspheric lens performance. InNovember 2005,we announced the formation ofLightPath Optical Instrumentation (Shanghai) Co., Ltd (“LPOI”), a wholly-owned manufacturing subsidiary, located in Jiading, People’s Republic of China. The manufacturing operations are housed in a 16,000 square foot facility located in the Jiading Industrial Zone near Shanghai.This plant increased our overall production capacity and enabled LightPath to compete for larger production volumes of optical components and assemblies, and strengthen partnerships within the Asia/Pacific region. It also provided a launching point to drive our sales expansion in the Asia/Pacific region. In 2006, the Company began a program to reduce its operating costs, including restructuring its manufacturing operations. By 2008, the major elements of this program were implemented resulting in a significant reduction of costs. The elements of the program were as follows: 1) move the majority of our manufacturing to our Shanghai facility, 2) convert our tooling to a less expensive ceramic system and 3) introduce lower cost glass materials. In exploiting our new cost structure we have focused on leveraging our facility in Shanghai to address higher volume, lower cost applications.These applications include laser tools, laser gun sights and certain imaging applications. We have established relationships with some of the larger OEM customers in these areas.We have expanded our sales channels by adding distribution coverage in North America and Asia, and adding a master distributor in Europe.Finally, we are designing lenses specifically for our existing and new target markets.Our new designs and new marketing approach have brought additional requests for product information from new customers.We believe we are well positioned to take advantage of new opportunities in these areas. For more information about the Company, see the section entitled “The Business” below. Corporate Information Our principal executive offices are located at 2603 Challenger Tech Court, Suite 100, Orlando, Florida 32826.Our telephone number is (407) 382-4003 and our website address is www.lightpath.com.The information on our website is not incorporated by reference into this prospectus. 4 The Offering Securities offered Up to 4,500,000 units.Each unit consists of one share of Class A common stock and one warrant to purchase 0.25 shares of Class A common stock.Each unit will separate upon issuance. Offering price $ per unit. Description of warrants The warrants will be immediately exercisable until the fifth (5th) anniversary of the date of issuance at an exercise price of $ per share. Class A common stock outstanding before this offering 9,761,129 shares, excluding (i) 500,233 shares of Class A common stock issuable upon exercise of stock options outstanding and having a weighted average exercise price of approximately $3.01 per share; (ii) 434,700 shares of Class A common stock underlying outstanding restricted stock units; (iii) 335,299 shares of Class A common stock reserved for issuance under our equity compensation plans; and (iv) 3,070,611 shares of Class A common stock issuable upon the conversion or exercise of the outstanding debentures and warrants. Class A common stock to be outstanding after this offering 14,261,129 shares, assuming 4,500,000 units are issued in this offering. Over-allotment option We have granted the underwriter an option to purchase up to an additional 675,000 units of the total number of units initially offered hereunder), on the same terms and conditions as set forth above, within thirty (30) days from the date of this prospectus to cover any over-allotments. Use of proceeds We plan to use the net proceeds of this offering to further develop our products (including our infrared product line) and for general working capital purposes. For a more complete description of our intended use of the net proceeds from this offering, see “Use of Proceeds.” Risk factors Investing in our securities involves a significant degree of risk.You should read the “Risk Factors” section of, and all of the other information set forth in, this prospectus for a discussion of factors to consider carefully before deciding to invest in our securities. The NASDAQ Capital Market symbol “LPTH” The shares of Class A common stock offered pursuant to this prospectus are listed on the NASDAQ Capital Market under the symbol “LPTH.”There is no established trading market for the offered warrants and we do not expect a market to develop.In addition, we do not intend to apply for listing of the warrants on any market or exchange. 5 The number of shares of our Class A common stock to be outstanding after this offering is based on 9,761,129 shares of our Class A common stock outstanding as of September 23, 2011 and excludes: (i) 500,233 shares of Class A common stock issuable upon exercise of stock options outstanding and having a weighted average exercise price of approximately $3.01 per share; (ii) 434,700 shares of Class A common stock underlying outstanding restricted stock units; (iii) 335,299 shares of Class A common stock reserved for issuance under our equity compensation plans; and (iv) 3,070,611 shares of Class A common stock issuable upon the conversion and exercise of the outstanding debentures and warrants.The total further assumes all 4,500,000 units are issued in this offering, which does not include: (i) 1,125,000 shares of Class A common stock issuable upon exercise of the warrants included in the offered units, (ii) 675,000 additional units that may be purchased by the underwriter to cover over-allotments, or (iii) shares of Class A common stock issuable upon exercise of the underwriter’s warrants. 6 RISK FACTORS Investing in our securities has a significant degree of risk.Before you invest in the securities offered by this prospectus, you should carefully consider the risks described below, in addition to the other information presented in this prospectus.If any of the following risks actually occur, they could seriously harm our business, financial condition, results of operations or cash flows.This could cause the trading price of our Class A common stock to decline and you could lose all or part of your investment. Risks Related To Our Business and Financial Results Our Continuation As A Going Concern Is Dependent On Attaining Profitable Operations Through Achieving Revenue Growth Targets.As of June 30, 2011, we had an accumulated deficit of $204 million.As of the end of fiscal 2010, we had an accumulated deficit of $202 million.Our ability to continue as a going concern is dependent on attaining profitable operations through achieving revenue growth targets.We expect revenue to grow by seeking to improve gross margins and generating additional sales, but we cannot guarantee such improvement or growth. If general market conditions stay depressed for an extended period of time and we are unable to generate sufficient sales, we will have a difficult time achieving sufficient revenue growth, thereby further jeopardizing our ability to continue as a going concern after September 30, 2012. Other factors which could adversely affect our cash balance in future quarters, and therefore our ability to continue as a going concern, include, but are not limited to, a decline in revenue either due to lower sales unit volumes or decreasing selling prices or both, our ability to order supplies from vendors due to our slow payment history, collection demands from current supplies and slow payments from our customers on accounts receivable. Because Of Our Dependence On A Few Key Customers, The Loss of Any Key Customer Could Cause A Significant Decline In Our Revenues. In fiscal 2011, sales to three customers, which individually comprised at least 5% of our annual revenue, were comprised of sales to Thorlabs at 9%, Crimson Trace at 7% and Edmunds Industrial Optics at 6%.In fiscal 2010, sales to three customers individually comprised at least 5% of our annual sales, with sales to Crimson Trace at 12%, Thorlabs at 7% and Edmunds Industrial Optics at 6%.In fiscal 2009, sales to two customers, Crimson Trace and ThorLabs individually comprised at least 7% of our annual sales, with sales to Crimson Trace at 9% and ThorLabs at 7%.Since fiscal 2010, part of our continuing strategy has been to gain key customer relationships of more significance and impact to generate higher revenues at lower costs.This strategy has met with some success and therefore we believe our operating results will continue to be notably dependent on sales to a relatively small number of significant customers. The loss of any of these customers, or a significant reduction in sales to any such individual customer, would adversely affect our revenues. Order Cancellations And Extensions Of Product Shipment Dates By Customers Can Hinder Our Ability To Achieve Profitability. Our sales are generally made pursuant to purchase orders that are subject to cancellation, modification or rescheduling without significant penalties to our customers. In recent years, we have experienced material order cancellations and significant extensions of product shipment dates by some of our customers. If our current customers stop placing orders, or unexpectedly reduce orders, we may not be able to replace these orders with orders from new customers and our ability to achieve profitability will be adversely affected. The majority of our current customers do not have any minimum purchase obligations, and they may stop placing orders with us at any time, regardless of any forecast they may have previously provided. Our New Market Penetration Efforts Are Progressing But May Not Prove Successful. Our efforts to diversify our sales to high-volume, low-cost optical applications and other new market and product opportunities in multiple industries are progressing, however, our current line of products has not generated sufficient revenues to sustain our operations. While we believe our existing products are commercially viable, we anticipate the need to educate the optical components markets in order to generate market demand and market feedback may require us to further refine these products.Expansion of our product lines and sales into new markets will require significant investment in equipment, facilities and materials.There can be no assurance that any proposed products will be successfully developed, demonstrate desirable optical performance, be capable of being produced in commercial quantities at reasonable costs or be successfully marketed. 7 Some Of Our Products Have Not Been Demonstrated To Be Commercially Successful. Although our optical lens products have been accepted commercially, the benefits of the GRADIUM glass line are not widely known and must be introduced, as we can afford, in markets that we believe would benefit from the performance characteristics of GRADIUM. Many prospective customers will need to make substantial expenditures in order to redesign products to incorporate our GRADIUM lenses. There can be no assurances that potential customers will view the benefits of our products as sufficient to warrant such design expenditures. Our collimator products have not yet achieved broad commercial acceptance; our isolator production capability and sales are reliant on the volatile telecommunications market; and some of our molded aspheres applications are new. There can be no assurance that any of these will be commercially viable products or produce significant revenues. Further, there is no assurance that any products currently existing or to be developed in the future will attain sufficient market acceptance to generate significant additional revenues that are necessary for our success. We must also satisfy industry-standard Telcordia testing on telecommunication products to meet customer requirements, as well as satisfy prospective customers that we will be able to meet their demand for quantities of products, since we may be the sole supplier and licensor. We do not have lengthy experience as a manufacturer for all our product lines and have limited financial resources. We may be unable to accomplish any one or more of the foregoing to the extent necessary to develop commercially successful market acceptance of our products. Our Past Operating History May Hinder Our Ability To Accurately Forecast Revenues And Expenses. Although over 20 years old, LightPath only has generated significant revenues (higher than $5 million per year) since fiscal 2000. Because of this highly variable operating experience, we have in the past been unable and may in the future be unable to accurately forecast our revenues from sales of our products. Many of our expenses are fixed in the short term, and we may not be able to quickly reduce spending if our revenue is lower than we project. New product introductions will also result in increased operating expenses in advance of generating revenues, if any.
